Title: To George Washington from Edmund Randolph, 13 August 1793
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia August 13. 1793.

I am perfectly satisfied, that the conduct of the treasury as to Mr Fraunces has been right in all its parts. The kind of paper, which he holds, is suspicious; the particular paper is suspicious; it may have been already paid by the public; at any rate the extent of the allowance of such a claim, as circumstances now appear, cannot be foreseen. Fraunces himself ought to be convinced, that he has been properly dealt with. Perhaps it may not be amiss, that Mr Lear should inform Fraunces, that an examination has been made into the affair; and that it does not appear to be a fit occasion for the interference of the executive.
I do not find, that the report of the commissioners of public accounts is any where directed expressly to be lodged in the Treasury-department. But the 7th Section of the act of August 5. 1790 has so stronly implied it, that it is impossible for that department to perform its functions concerning the debts of individual states without being possessed of it. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph

